                Case 20-10166-JTD             Doc 253        Filed 02/24/20        Page 1 of 10




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                     Chapter 11
LUCKY’S MARKET PARENT COMPANY,                             Case No. 20-10166 (JTD)
LLC, et al.,1
                                                           (Jointly Administered)
                  Debtors.


                    NOTICE OF AGENDA OF MATTERS SCHEDULED
                 FOR HEARING ON FEBRUARY 26, 2020 AT 1:00 P.M. (ET)2
CONTINUED MATTER

1.       Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing the Use of Cash
         Collateral, (II) Granting Adequate Protection, (III) Modifying the Automatic Stay, (IV)
         Setting a Final Hearing, and (V) Granting Related Relief [Docket No. 12; Filed:
         1/27/2020]

         Objection Deadline:                February 19, 2020 at 4:00 p.m. (extended for certain
                                            parties)

         Related Document(s):

                  a)      Interim Order Authorizing the Debtors to Use Cash Collateral of the
                          Prepetition Secured Lender, (II) Granting Adequate Protection to the
                          Prepetition Secured Lender, (III) Prescribing Form and Manner of Notice
                          of and Scheduling Final Hearing, and (IV) Granting Related
                          Relief [Docket No. 50; Entered: 1/28/2020]

                  b)      Omnibus Notice of Pleadings and Final Hearing Thereon [Docket No. 52;
                          Filed: 1/28/2020]



1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Lucky’s Market Parent Company, LLC (2055), Lucky’s Farmers Market Holding Company, LLC
(5480), Lucky’s Market Operating Company, LLC (7064), LFM Stores LLC (3114), Lucky’s Farmers Market, LP
(0828), Lucky’s Farmers Market Resource Center, LLC (7711), Lucky’s Market Holding Company 2, LLC (0607),
Lucky’s Market GP 2, LLC (9335), Lucky’s Market 2, LP (8384), Lucky’s Market of Longmont, LLC (9789),
Lucky’s Farmers Market of Billings, LLC (8088), Lucky’s Farmers Markets of Columbus, LLC (3379), Lucky’s
Farmers Market of Rock Hill, LLC (3386), LFM Jackson, LLC (8300), Lucky’s Farmers Market of Ann Arbor, LLC
(4067), Lucky’s Market of Gainesville, LLC (7877), Lucky’s Market of Bloomington, LLC (3944), Lucky’s Market
of Plantation, LLC (4356), Lucky’s Market of Savannah, GA, LLC (1097), Lucky’s Market of Traverse, City, LLC
(2033), Lucky’s Market of Naples, FL, LLC (8700), and Sinoc, Inc. (0723).
2
  This hearing will be held before the Honorable John T. Dorsey at the United States Bankruptcy Court for the
District of Delaware, 824 N. Market Street, 5th Floor, Courtroom No. 5, Wilmington, Delaware 19801. Parties
wishing to participate in the hearing telephonically must make arrangement through CourtCall (866-582-6878) in
advance of the hearing.


72378141.1
               Case 20-10166-JTD       Doc 253      Filed 02/24/20   Page 2 of 10




         Response(s) Received:        Informal comments from several landlords, PACA
                                      Claimants and the Official Committee of Unsecured
                                      Creditors

         Status:        The final hearing on this matter has been continued to March 30, 2020 at
                        3:00 p.m. (ET). The parties are working on a revised interim cash
                        collateral order.

MATTERS WITH CERTIFICATION OF COUNSEL OR CERTIFICATE OF NO
OBJECTION

2.       Motion of Debtors for Interim and Final Orders Authorizing (I) Continued Use of
         Existing Cash Management System, Including Maintenance of Existing Bank Accounts,
         Checks, and Business Forms, and (II) Continuation of Existing Deposit Practices
         [Docket No. 5; Filed: 1/27/2020]

         Objection Deadline:          February 19, 2020 at 4:00 p.m. (extended for certain
                                      parties)

         Related Document(s):

                   a)   Interim Order Authorizing (I) Continued Use of Existing Cash
                        Management System, Including Maintenance of Existing Bank Accounts,
                        Checks, and Business Forms, and (II) Continuation of Existing Deposit
                        Practices and Related Relief [Docket No. 40; Entered: 1/28/2020]

                   b)   Omnibus Notice of Pleadings and Final Hearing Thereon [Docket No. 52;
                        Filed: 1/28/2020]

                   c)   Certification of Counsel Regarding Final Order Authorizing the Payment
                        of Prepetition Claims Arising Under (A) the Perishable Agricultural
                        Commodities Act, and (B) the Packers and Stockyards Act [Docket No.
                        243; Filed: 2/24/2020]

         Response(s) Received:        None.

         Status:        A certificate of no objection has been filed. No hearing is necessary
                        unless the Court directs otherwise.

3.       Motion of Debtors for Entry of Interim and Final Orders Authorizing Payment of (I)
         Certain Prepetition Employee Claims, Including Wages, Salaries, and Other
         Compensation, (II) Certain Employee Benefits and Confirming Right to Continue
         Employee Benefits on Postpetition Basis, (III) Reimbursement to Employees for
         Prepetition Expenses, (IV) Withholding and Payroll-Related Taxes, and (V) Prepetition
         Claims Owing to Administrators and Third-Party Providers [Docket No. 6; Filed:
         1/27/2020]


                                                2
72378141.1
               Case 20-10166-JTD       Doc 253      Filed 02/24/20   Page 3 of 10




         Objection Deadline:          February 19, 2020 at 4:00 p.m. (extended for certain
                                      parties)

         Related Document(s):

                   a)   Interim Order Authorizing Payment of (I) Certain Prepetition Employee
                        Claims, Including Wages, Salaries, and Other Compensation, (II) Certain
                        Employee Benefits on Postpetition Basis, (III) Reimbursement to
                        Employees for Prepetition Expenses, (IV) Withholding and Payroll-
                        Related Taxes, and (V) Prepetition Claims Owing to Administrators and
                        Third-Party Providers [Docket No. 41; Entered: 1/28/2020]

                   b)   Omnibus Notice of Pleadings and Final Hearing Thereon [Docket No. 52;
                        Filed: 1/28/2020]

                   c)   Certification of Counsel Regarding Final Order Authorizing the Payment
                        of Prepetition Claims Arising Under (A) the Perishable Agricultural
                        Commodities Act, and (B) the Packers and Stockyards Act [Docket No.
                        244; Filed: 2/24/2020]

         Response(s) Received:        None.

         Status:        A certificate of no objection has been filed. No hearing is necessary
                        unless the Court directs otherwise.

4.       Motion of Debtors for Interim and Final Authority to (I) Maintain and Administer
         Customer Programs, Promotions and practices and (II) Pay and Honor Related
         Prepetition Obligations [Docket No. 7; Filed: 1/27/2020]

         Objection Deadline:          February 19, 2020 at 4:00 p.m. (extended for certain
                                      parties)

         Related Document(s):

                   a)   Interim Order Authorizing Debtors to (I) Maintain and Administer
                        Customer Programs, Promotions and Practices and (II) Pay and Honor
                        Related Prepetition Obligations [Docket No. 42; Entered: 1/28/2020]

                   b)   Omnibus Notice of Pleadings and Final Hearing Thereon [Docket No. 52;
                        Filed: 1/28/2020]

                   c)   Certification of Counsel Regarding Final Order Authorizing the Payment
                        of Prepetition Claims Arising Under (A) the Perishable Agricultural
                        Commodities Act, and (B) the Packers and Stockyards Act [Docket No.
                        245; Filed: 2/24/2020]

         Response(s) Received:        None.

                                                3
72378141.1
               Case 20-10166-JTD       Doc 253      Filed 02/24/20   Page 4 of 10




         Status:        A certificate of no objection has been filed. No hearing is necessary
                        unless the Court directs otherwise.

5.       Motion of Debtors for Order (I) Authorizing Continuation of, and Payment of Prepetition
         Obligations Incurred in the Ordinary Course of Business in Connection with, Various
         Insurance Policies, (II) Authorizing Banks to Honor and Process Checks and Electronic
         Transfer Requests Related Thereto, and (III) Preventing Insurance Companies From
         Giving Any Notice of Termination or Otherwise Modifying Any Insurance Policy
         Without Obtaining Relief From the Automatic Stay [Docket No. 8; Filed: 1/27/2020]

         Objection Deadline:          February 19, 2020 at 4:00 p.m. (extended for certain
                                      parties)

         Related Document(s):

                   a)   Interim Order (I) Authorizing Continuation of, and Payment of Prepetition
                        Obligations Incurred in the Ordinary Course of Business in Connection
                        with, Various Insurance Policies, (II) Authorizing Banks to Honor and
                        Process Checks and Electronic Transfer Requests Related Thereto, and
                        (III) Preventing Insurance Companies From Giving Any Notice of
                        Termination or Otherwise Modifying Any Insurance Policy Without
                        Obtaining Relief From the Automatic Stay [Docket No. 43; Entered:
                        1/28/2020]

                   b)   Omnibus Notice of Pleadings and Final Hearing Thereon [Docket No. 52;
                        Filed: 1/28/2020]

                   c)   Certification of Counsel Regarding Final Order Authorizing the Payment
                        of Prepetition Claims Arising Under (A) the Perishable Agricultural
                        Commodities Act, and (B) the Packers and Stockyards Act [Docket No.
                        246; Filed: 2/24/2020]

         Response(s) Received:        None.

         Status:        A certificate of no objection has been filed. No hearing is necessary
                        unless the Court directs otherwise.

6.       Motion of Debtors for an Order Authorizing Payment of Prepetition Taxes and Fees
         [Docket No. 10; Filed: 1/27/2020]

         Objection Deadline:          February 19, 2020 at 4:00 p.m. (extended for certain
                                      parties)

         Related Document(s):

                   a)   Interim Order Authorizing Payment of Prepetition Taxes and Fees [Docket
                        No. 44; Entered: 1/28/2020]

                                                4
72378141.1
               Case 20-10166-JTD       Doc 253      Filed 02/24/20   Page 5 of 10




                   b)   Omnibus Notice of Pleadings and Final Hearing Thereon [Docket No. 52;
                        Filed: 1/28/2020]
                   c)   Certification of Counsel Regarding Final Order Authorizing the Payment
                        of Prepetition Claims Arising Under (A) the Perishable Agricultural
                        Commodities Act, and (B) the Packers and Stockyards Act [Docket No.
                        247; Filed: 2/24/2020]

         Response(s) Received:        None.

         Status:        A certificate of no objection has been filed. No hearing is necessary
                        unless the Court directs otherwise.

7.       Motion of Debtors for Entry of an Order Extending Time for Filing Schedules of Assets
         and Liabilities and Statement of Financial Affairs [Docket No. 61; Filed: 1/30/2020]

         Objection Deadline:          February 19, 2020 at 4:00 p.m. (extended for certain
                                      parties)

         Related Document(s):

                   a)   Certificate of No Objection Regarding Motion of Debtors for Entry of an
                        Order Extending Time for Filing Schedules of Assets and Liabilities and
                        Statement of Financial Affairs [Docket No. 241; Filed: 2/24/2020]

         Response(s) Received:        None.

         Status:        A certificate of no objection has been filed. No hearing is necessary
                        unless the Court directs otherwise.

8.       Application of Debtors for Authority to Employ and Retain Polsinelli PC as Counsel to
         the Debtors Nunc Pro Tunc to the Petition Date [Docket No. 76; Filed: 1/31/2020]

         Objection Deadline:          February 19, 2020 at 4:00 p.m. (extended for certain
                                      parties)

         Related Document(s):

                   a)   Supplemental Declaration of Christopher A. Ward, Esq. of Polsinelli PC
                        in Support of the Application of Debtors for Authority to Employ and
                        Retain Polsinelli PC as Counsel to the Debtors Nunc Pro Tunc to the
                        Petition Date [Docket No. 242; Filed: 2/24/2020]

                   b)   Certificate of No Objection Regarding Application of Debtors for
                        Authority to Employ and Retain Polsinelli PC as Counsel to the Debtors
                        Nunc Pro Tunc to the Petition Date [Docket No. 248; Filed: 2/24/2020]

         Response(s) Received:        Informal comments from the U.S. Trustee


                                                5
72378141.1
               Case 20-10166-JTD        Doc 253      Filed 02/24/20   Page 6 of 10




         Status:        A certificate of no objection has been filed. No hearing is necessary
                        unless the Court directs otherwise.

9.       Application of the Debtors to Employ and Retain Alvarez & Marshal North America,
         LLC as Financial Advisor to Debtors Nunc Pro Tunc to the Petition Date [Docket No. 77;
         Filed: 1/31/2020]

         Objection Deadline:          February 19, 2020 at 4:00 p.m. (extended for certain
                                      parties)

         Related Document(s):

                   a)   Supplemental Declaration of Joseph J. Sciametta in Support of the
                        Application of the Debtors to Employ and Retain Alvarez & Marsal North
                        America, LLC as Financial Advisor to Debtors Nunc Pro Tunc to the
                        Petition Date [Docket No. 249; Filed: 2/24/2020]

                   b)   Certificate of No Objection Regarding Application of the Debtors to
                        Employ and Retain Alvarez & Marshal North America, LLC as Financial
                        Advisor to Debtors Nunc Pro Tunc to the Petition Date [Docket No. 250;
                        Filed: 2/24/2020]

         Response(s) Received:        Informal comments from the U.S. Trustee

         Status:        A certificate of no objection has been filed. No hearing is necessary
                        unless the Court directs otherwise.

10.      Motion of Debtors for Entry of an Order Extending the Deadline to Assume or Reject
         Executory Contracts, Unexpired Leases and Nonresidential Real Property [Docket No.
         164; Filed: 2/11/2020]

         Objection Deadline:          February 19, 2020 at 4:00 p.m. (extended for certain
                                      parties)

         Related Document(s):

                   a)   Certification of Counsel Regarding Order Extending the Deadline to
                        Assume or Reject Executory Contracts, Unexpired Leases and
                        Nonresidential Real Property [Docket No. 251; Filed: 2/24/2020]

         Response(s) Received:        Informal comments from several landlords

         Status:        A consensual revised proposed form of order has been filed under
                        certification of counsel. No hearing is necessary unless the Court directs
                        otherwise.




                                                 6
72378141.1
               Case 20-10166-JTD         Doc 253      Filed 02/24/20   Page 7 of 10




11.      Motion of Debtors for Entry of an Order Authorizing the Retention and Payment of
         Professionals Utilized by the Debtors in Ordinary Course of Business [Docket No. 165;
         Filed: 2/11/2020]

         Objection Deadline:           February 19, 2020 at 4:00 p.m. (extended for certain
                                       parties)

         Related Document(s):

                   (a)   Certification of Counsel Regarding Order Extending the Deadline to
                         Assume or Reject Executory Contracts, Unexpired Leases and
                         Nonresidential Real Property [Docket No. 252; Filed: 2/24/2020]

         Response(s) Received:         Informal comments from the U.S. Trustee and the Official
                                       Committee of Unsecured Creditors

         Status:         A consensual revised proposed form of order has been filed under
                         certification of counsel. No hearing is necessary unless the Court directs
                         otherwise.

MATTERS GOING FORWARD

12.      Motion of Debtors for Entry of Interim and Final Orders (I) Prohibiting Utility Providers
         from Altering, Refusing, or Discontinuing Service, (II) Approving the Debtors’ Proposed
         Adequate Assurance of Payment for Postpetition Services, and (III) Establishing
         Procedures for Resolving Requests for Additional Adequate Assurance of Payment
         [Docket No. 11; Filed: 1/27/2020]

         Objection Deadline:           February 19, 2020 at 4:00 p.m. (extended for certain
                                       parties)

         Related Document(s):

                   a)    Interim Order Prohibiting Utility Providers from Altering, Refusing, or
                         Discontinuing Service; (II) Approving the Debtors' Proposed Adequate
                         Assurance of Payment for Postpetition Services; and (III) Establishing
                         Procedures for Resolving Requests for Additional Adequate Assurance of
                         Payment [Docket No. 45; Entered: 1/28/2020]

                   b)    Omnibus Notice of Pleadings and Final Hearing Thereon [Docket No. 52;
                         Filed: 1/28/2020]

         Response(s) Received:

                   a)    Objection of Certain Utility Companies to the Motion of Debtors for Entry
                         of Interim and Final Orders (I) Prohibiting Utility Providers From
                         Altering, Refusing, or Discontinuing Service, (II) Approving the Debtors'
                         Proposed Adequate Assurance of Payment for Postpetition Services, and
                                                  7
72378141.1
               Case 20-10166-JTD        Doc 253       Filed 02/24/20    Page 8 of 10




                        (III) Establishing Procedures for Resolving Requests for Additional
                        Adequate Assurance of Payment [Docket No. 183; Filed: 2/13/2020]

                   b)   Informal comments from Waste Management and other utility providers.

         Status:        This matter will go forward on a final basis.

13.      Motion of Debtors for Approval of (I) Procedures for Store Closing Sales and (II)
         Assumption of the Liquidation Consulting Agreement [Docket No. 13; Filed: 1/27/2020]

         Objection Deadline:           February 19, 2020 at 4:00 p.m. (extended for certain
                                       parties)

         Related Document(s):

                   a)   Interim Order Authorizing (I) Procedures for Store Closing Sales, and (II)
                        Assumption of the Liquidation Consulting Agreement [Docket No. 51;
                        Entered: 1/28/2020]

                   b)   Omnibus Notice of Pleadings and Final Hearing Thereon [Docket No. 52;
                        Filed: 1/28/2020]

         Response(s) Received:

                   a)   Blackfox Parkway Associates, L.L.C.’s Limited Objection to Interim
                        Order Authorizing (I) Procedures for Store Closing Sales and (II)
                        Assumption of Liquidation Consulting Agreement [Docket No. 96; Filed:
                        2/4/2020]

                   b)   [SEALED] Limited Objection of Comcast Cable Communications
                        Management, LLC to Motion of Debtors for Approval of (I) Procedures
                        for Store Closing Sales and (II) Assumption of the Liquidation Consulting
                        Agreement [Docket No. 214; Filed: 2/19/2020]

                   c)   [SEALED] Exhibit A to Limited Objection of Comcast Cable
                        Communications Management, LLC to Motion of Debtors for Approval of
                        (I) Procedures for Store Closing Sales and (II) Assumption of the
                        Liquidation Consulting Agreement [Docket No. 215; Filed: 2/19/2020]

                   d)   ATA Forum Louisville, KY, LLC’s Objection (A) to Interim Order
                        Authorizing (I) Procedures for Store Closing Sales and (II) Assumption of
                        the Liquidation Consulting Agreement, and (B) Notice of Default Under
                        Store Closing Procedures [Docket No. 216; Filed: 2/19/2020]

                   e)   Horn Investment Company’s Objection to Interim and Final Order
                        Authorizing (I) Procedures for Store Closing Sales and (II) Assumption of
                        the Liquidation Consulting Agreement [Docket No. 225; Filed: 2/20/2020]

                                                  8
72378141.1
               Case 20-10166-JTD        Doc 253       Filed 02/24/20    Page 9 of 10




                   f)   Informal comments from several landlords

         Status:        This matter will go forward on a final basis.

14.      Debtors' Motion for Entry of Interim and Final Orders, Pursuant to Sections 105(a), 363,
         and 541 of the Bankruptcy Code, Authorizing the Payment of Prepetition Claims Arising
         Under (A) the Perishable Agricultural Commodities Act, and (B) the Packers and
         Stockyards Act [Docket No. 14; Filed: 1/27/2020]

         Objection Deadline:           February 19, 2020 at 4:00 p.m. (extended for certain
                                       parties)

         Related Document(s):

                   a)   Interim Order Authorizing the Payment of Prepetition Claims Arising
                        Under (A) the Perishable Agricultural Commodities Act, and (B) the
                        Packers and Stockyards Act [Docket No. 46; Entered: 1/28/2020]

                   b)   Omnibus Notice of Pleadings and Final Hearing Thereon [Docket No. 52;
                        Filed: 1/28/2020]

         Response(s) Received:         Informal comments from PACA Claimants, Prepetition
                                       Secured Lender and the Official Committee of Unsecured
                                       Creditors

         Status:        The debtors continue to work with those parties who provided informal
                        comments and hope to file a consensual revised form of proposed order
                        under certification of counsel before the hearing.

15.      Debtors' Omnibus Motion Seeking Entry of an Order (I) Authorizing the Rejection of
         Certain Executory Contracts, Each Effective Nunc Pro Tunc to the Petition Date, and (II)
         Granting Related Relief [Docket No. 64; Filed: 1/30/2020]

         Objection Deadline:           February 19, 2020 at 4:00 p.m. (extended for certain
                                       parties)

         Related Document(s):          None at this time.

         Response(s) Received:         Informal comments from ate least one landlord.

         Status:        The debtors continue to work with parties who provided informal
                        comments and hope to submit a consensual revised proposed form of
                        order under certification of counsel before the scheduled hearing.

16.      Motion of Debtors for Entry of an Order Establishing Procedures for Interim
         Compensation and Reimbursement of Expenses of Professionals [Docket No. 78; Filed:
         1/31/2020]


                                                  9
72378141.1
              Case 20-10166-JTD       Doc 253       Filed 02/24/20   Page 10 of 10




         Objection Deadline:         February 19, 2020 at 4:00 p.m. (extended for certain
                                     parties)

         Related Document(s):        None at this time.

         Response(s) Received:       Informal comments from the U.S. Trustee

         Status:       The debtors anticipate that they will submit a consensual revised proposed
                       form of order under certification of counsel before the scheduled hearing.

17.      Application/Motion to Employ/Retain PJ Solomon, L.P. and PJ Solomon Securities, LLC
         as Financial Advisor and Investment Banker for the Debtors Nunc Pro Tunc to the
         Petition Date [Docket No. 81; Filed: 1/31/2020]

         Objection Deadline:         February 19, 2020 at 4:00 p.m. (extended for certain
                                     parties)

         Related Document(s):        None at this time.

         Response(s) Received:       Informal comments from the U.S. Trustee and Official
                                     Committee of Unsecured Creditors

         Status:       This matter will go forward.

Dated: February 24, 2020                          Respectfully submitted,
       Wilmington, Delaware
                                                 POLSINELLI PC

                                                  /s/ Christopher A. Ward
                                                 Christopher A. Ward (Del. Bar No. 3877)
                                                 222 Delaware Avenue, Suite 1101
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 252-0920
                                                 Facsimile: (302) 252-0921
                                                 cward@polsinelli.com

                                                 -and-

                                                 Liz Boydston (Admitted Pro Hac Vice)
                                                 2950 N. Harwood, Suite 2100
                                                 Dallas, TX 75201
                                                 Telephone: (214) 661-5557
                                                 lboydston@polsinelli.com

                                                 Proposed Counsel to the Debtors and
                                                 Debtors in Possession


                                               10
72378141.1
